--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
STOCK REPURCHASE AGREEMENT
 
This Stock Repurchase Agreement (this “Agreement”) dated as of August 23, 2011
by and between Inksure Technologies, Inc., a Delaware corporation with its
principal business address at 589 Fifth Avenue, Suite 401, New York, New York
10017, USA (the “Company”) and Mr. Yaron Meerfeld, an Israeli citizen with an
address at 3 Yehezkel St. Ramat Gan, 52245 Israel (“Meerfeld”).
 
WHEREAS, Meerfeld is a shareholder, and a former director and officer of the
Company; and,
 
WHEREAS, in connection with a certain Subscription Agreement dated as of January
25, 2010, the Company issued to Meerfeld a total of eight hundred thousand
(800,000) shares of common stock of the Company par value $.01 per share (the
“Shares”); and
 
WHEREAS, as of the date hereof, Meerfeld holds stock options to purchase an
additional one million four hundred fifty thousand (1,450,000) shares of common
stock of the Company, par value $.01 per share (the “Stock Options”) subject to
the terms and conditions of the Company’s 2002 Employee Stock Option Plan (the
“Plan”); and
 
WHEREAS, the Shares held by Meerfeld are “Restricted Stock”, as such term is
defined in Rule 144 promulgated under the Securities Act of 1933, as amended
(the “Act”), and as such cannot be disposed by him without complying with the
requirements of Rule 144, or other applicable exemption, and
 
WHEREAS, in order to obtain liquidity, Meerfeld desires to: (i) sell the Shares
back to the Company, (ii) to relinquish his Stock Options and terminate and
waive any right or option that he has under the Plan, and (iii) to provide and
accept a mutual release in the form provided herein, all under the terms and
subject to the conditions of this Agreement; and
 
WHEREAS, the Company desires to: (i) repurchase the Shares from Meerfeld, (ii)
to receive and cancel Meerfeld’s Stock Options, and terminate any other rights
or option that Meerfeld has under the Plan, and (iii)  to provide and accept a
mutual release in the form provided herein, all under the terms and subject to
the conditions of this Agreement; and
 
WHEREAS, the board of directors of the Company (the “Board”) resolved that the
repurchase of the Shares, under the terms and conditions of this Agreement, is
fair and in the best interests of the Company and its shareholders.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:
 
1.   Sale and Repurchase of Shares. On the basis of the representations,
warranties, covenants and agreements set forth herein, at the Closing (as
defined below) Meerfeld will sell back to the Company, and the Company will
repurchase from Meerfeld, a total of eight hundred thousand (800,000) shares of
common stock of the Company, par value $.01 per share, at a price of seven and
one-half cents ($.075) per share, for a total consideration of sixty thousand
dollars ($60,000) (the “Purchase Price”).
 
2.   Relinquishment, Termination and Waiver of Stock Options.
 
       2.1     At the Closing Meerfeld will relinquish back to the Company his
Stock Options to purchase a total of one million four hundred fifty thousand
(1,450,000) shares of the Company’s common stock, in accordance with the terms
of the Plan and his individual Stock Option Agreement (the “Option Agreement”),
and any other right or option that he had or has under the Plan or his Option
Agreement will then be terminated and shall be of no further force and effect.
 
 
 

--------------------------------------------------------------------------------

 
 
       2.2    Subject to the Closing, Meerfeld hereby waives any claims,
demands, rights or interest in connection with any of the Company’s shares of
common stock underlying the Plan, his Option Agreement or the relinquishment of
his Stock Options as set forth above.   
 
3.   Closing.
 
       3.1   Time and Place of the Closing. The closing of the transactions
contemplated hereby shall be held remotely via the exchange of documents and
signatures, three (3) business days after all closing conditions set forth in
Section 3.2 below have been satisfied, or at such other time and place as the
Parties shall mutually agree upon (the “Closing”). Notwithstanding the
foregoing, if the Closing does not take place within ninety (90) days following
the execution date of this Agreement, this Agreement shall terminate and shall
be of no further force and effect, unless otherwise agreed between the Company
and Meerfeld in writing.
 
       3.2   Conditions to Closing. At the Closing, the following transactions
shall occur simultaneously (no transaction shall be deemed to have been
completed or any document delivered until all such transactions have been
completed and all required documents delivered):
 
       3.2.1    The parties shall have duly executed and delivered a share
transfer deed in connection with the purchased Shares, substantially in the form
attached hereto as Schedule 3.2.1;
 
       3.2.2    Meerfeld shall have delivered to the Company the stock
certificate(s) issued in his name with respect to all of the Shares, together
with duly executed stock powers with respect to all of the shares;
 
       3.2.3    Company shall pay the Purchase Price to Meerfeld by wire
transfer, banker’s check, or such other form of payment as is mutually agreed by
the Company and Meerfeld;
 
       3.2.4    Each Party shall have secured all permits, consents, corporate
approvals and authorizations necessary or required for such party to consummate
the transactions contemplated hereunder;
 
       3.2.5    The Company shall perform a simultaneous closing for the sale
and purchase of four hundred thousand (400,000) shares of common stock of the
Company from Dr. Haim Kaplan under terms substantially similar to the terms
hereof;
 
       3.2.6    All representations and warranties made by the parties in
Sections 4 and 5 shall be true and correct as of the Closing; and
 
       3.2.7    Meerfeld shall have received all payments set forth in Schedule
3.2.7 attached hereto, constituting the full and entire compensation due to
Meerfeld from the Company, or any of its subsidiaries through August 31, 2011
(which is the last date of his employment with the Company), in connection with
the termination of his Employment Agreement with the Company dated July 1, 2008
(the “Employment Agreement”), including all documents required for the
assignment of Meerfeld’s rights to the Managers Insurance (Bituach Menahalim),
pension policies and Educational Funds (Keren Hishtalmut), and assignment of
rights in the SIM Card (i.e. phone number) of the cellular phone provided to
Meerfeld pursuant to the Employment Agreement.
 
       3.2.8    Meerfeld shall have returned to the Company any and all of the
Company’s assets and equipment provided to him in connection with his
employment, including, without limitation, the Company’s automobile, computer,
cellular phone (without the SIM card), documents, and any and all other Company
owned or leased assets and equipment.
 
 
2

--------------------------------------------------------------------------------

 
 
       3.3    The share transfer deed and stock certificate(s) referred to above
shall be delivered to Company’s counsel at Closing, to be held in escrow and
released to the Company only upon payment of the Purchase Price as set forth in
Section 3.2.3 above. In the event that Purchase Price is not received within
three (3) days from the date on which the share transfer deed and stock
certificate were provided to Company’s counsel, such documents will be returned
to Meerfeld.
 
4.   Meerfeld’s Representations and Warranties.  Meerfeld hereby acknowledges,
represents and warrants to the Company as follows:
 
       4.1    Meerfeld has all requisite power and authority to execute, deliver
and perform his obligations under this Agreement and to consummate the
transactions contemplated hereby;
 
       4.2    this Agreement has been duly and validly executed and delivered by
Meerfeld and constitutes the legal, valid and binding obligation of Meerfeld,
enforceable against him, in accordance with its terms;
 
       4.3    the execution, delivery and performance of this Agreement by
Meerfeld, does not conflict with, or violates any law, rule, regulation, order,
judgment, decree, contract or agreement applicable to Meerfeld, or by which any
of his properties (including the Shares) are bound or affected;
 
       4.4    no consent, approval, waiver, license or authorization or other
action of filing with any governmental authority or third party is required to
be obtained, filed or taken by Meerfeld, in connection with the execution,
delivery and performance by Meerfeld of this Agreement, that has not been or
will not have been obtained by Meerfeld prior to the Closing; Meerfeld, alone,
has good and valid title to the Shares, free and clear of any and all third
parties’ claims, demands, ownership rights, liens, pledges, charges,
encumbrances and security interests, and upon delivery by Meerfeld to the
Company of the certificates representing the Shares, and consummation of the
Closing in accordance with Section 3.3 above, Meerfeld shall have transferred to
the Company good and valid title to the Shares, free and clear of any and all
claims, demands, ownership rights, liens, pledges, charges, encumbrances and
security interests; Meerfeld has not granted to any third party any rights to
his Stock Options. Upon the Closing, Meerfeld shall have relinquished his entire
Stock Options and shall have no further rights under the Plan or his individual
Option Agreement, and neither Meerfeld, nor any third party to which Meerfeld
granted any rights (except the Company), shall have any interest, claim or
demand to Meerfeld’s Stock Options.
 
       4.5    Meerfeld has sufficient knowledge and experience in financial and
business matters to make him capable of understanding and evaluating the merits
and risks involved with the transactions contemplated by this Agreement; the
terms and conditions of this Agreement, including, without limitation, the
Purchase Price (per share and in the aggregate), are fair towards Meerfeld, in
light of the circumstances.
 
5.   Company’s Representations and Warranties.  Company hereby acknowledges,
represents and warrants to Meerfeld as follows:
 
       5.1    Company has all requisite power and authority to execute, deliver
and perform its obligations under this Agreement and to consummate the
transactions contemplated hereby;
 
       5.2    this Agreement has been duly and validly executed and delivered by
Company and constitutes the legal, valid and binding obligation of Company,
enforceable against it, in accordance with its terms. All corporate action on
the part of the Company and its officers, directors and shareholders, necessary
for the authorization, execution, delivery and performance of this Agreement and
the transactions contemplated hereby has been (or will be) taken prior to the
Closing;
 
 
3

--------------------------------------------------------------------------------

 
 
       5.3    the execution, delivery and performance of this Agreement by
Company, does not conflict with, or violates any law, rule, regulation, order,
judgment, decree, contract or agreement applicable to Company, or by which any
of its properties (including the shares of common stock) are bound or affected;
 
       5.4    no consent, approval, waiver, license or authorization or other
action of filing with any governmental authority or third party is required to
be obtained, filed or taken by Company, in connection with the execution,
delivery and performance by Company of this Agreement, that has not been or will
not have been obtained by Company prior to the Closing;
 
       5.5    Company has sufficient knowledge and experience in financial and
business matters to make it capable of understanding and evaluating the merits
and risks involved with the transactions contemplated by this Agreement; the
terms and conditions of this Agreement, including, without limitation, the
Purchase Price (per share and in the aggregate), are fair towards Company, in
light of the circumstances.
 
6.   Release. Subject to the consummation of the Closing, for good and valuable
consideration, including, without limitation the liquidity afforded to Meerfeld
through the repurchase of the Shares, and the relinquishment of the Stock
Options as set forth above, each of Meerfeld and the Company hereby releases and
forever and irrevocably waives each and every claim, demand or request that it
currently has or had from the beginning of time through the date of the Closing,
against the other party or any of its subsidiaries, shareholders, directors,
officers, employees, or agents, and any of its or their affiliates (with respect
to each released party, the “Released Persons”), in connection with Meerfeld’s
employment, services, directorship, ownership of the Company’s shares, or any
other engagement between the parties prior to the date of the Closing, and
including, without limitation, any and all claims or demands for unpaid payroll,
commissions, bonuses, employee benefits, retirement, pension (including, without
limitation: Bituach Menhalim and Keren Hishtalmut), securities, stock, options,
fees, taxes, gross payments, dues, charges, car and other expenses, and any and
all taxes due in connection with such payments with respect to which the Company
and Meerfeld have entered into a specific waiver and release agreement in the
past, promises and/or any other form of employee compensation, regardless of its
origin or purpose, but specifically excluding any and all taxes due in
connection with Meerfeld’s employment which have been deducted from Meerfeld’s
salary by the Company, and that the Company should have transferred to the
relevant tax authorities in accordance with applicable law (“Excluded Tax
Liabilities”), which either party owes to the other as of the Closing Date, as a
result of Meerfeld’s affiliation, ownership of shares, directorship, employment,
contract, services, and/or any other relations with the Company. Each party
agrees and acknowledges that neither this Release nor the performance hereunder
constitutes an admission by the other party of any violation of any law or
regulation, or any breach of any contract or any other wrongdoing of any type.
 
7.   Indemnification. Each party shall indemnify and hold harmless the other
party and its subsidiaries, shareholders, directors, officers, employees, or
agents, and any of its or their affiliates (with respect to each indemnified
party, the “Indemnified Persons”), from and against any and all costs or
expenses suffered by the Indemnified Persons in connection with any demand,
claim or other legal action which will be filed by such party or any third party
on his behalf, against the other party’s Indemnified Persons, with regard to the
subject matters set forth in this Agreement.
 
8.   Entire Agreement.  This Agreement constitutes the entire agreement between
the parties regarding its subject matter hereof, and supersedes any and all
prior and contemporaneous agreements, understandings, negotiations and
discussions, whether oral or written, between the parties.  Neither party made
any representations or promises to the other party regarding the meaning or
implication of any provision of this Agreement other than as stated herein.
 
 
4

--------------------------------------------------------------------------------

 
 
9.   Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Israel without regard to its
conflict of laws principles.
 
10.          Arbitration; Jurisdiction. Should any party raise any claims or
demands against the other party in connection with this Agreement, such dispute
shall be settled by arbitration in accordance with the International Chamber of
Commerce (“ICC”) Arbitration Rules as at present in force and shall be held at
London, England by one arbitrator. The appointing authority shall be the ICC
acting in accordance with the Rules adopted by the ICC for this purpose.
Notwithstanding the foregoing, any claims or demands, legal action or other
proceeding in connection with Excluded Tax Liabilities shall lay exclusively
with the competent courts in the district of Tel-Aviv-Jaffa, Israel which shall
have sole and exclusive jurisdiction over any such dispute.
 
11.          No Competition. Meerfeld hereby agrees and undertakes, that for a
period of eighteen (18) month following the Closing Date hereof (i.e., the
non-competition period mention in Appendix A, Section 2.1 of Meerfeld’s
Employment Agreement plus an additional six (6) month period), he shall not,
whether directly or indirectly through one or more intermediaries, compete with
the business of the Company.
 
12.          Confidentiality. Except to the extent required by any applicable
law, including, without limitation, disclosure required under U.S. securities
laws and regulations, the parties agree to maintain the existence and contents
of this Agreement in strict confidence and not to disclose them to any third
party. Notwithstanding the foregoing, the form of public disclosure(s) required
to be published by the Company or Meerfeld on account of the consummation of the
transactions contemplated hereby is attached hereto as Schedule 12.
 
13.          Notices.  Any notice required or given with respect to this
Agreement shall be valid and effective when delivered (i) by registered or U.S.
post office stamped certified mail, (ii) by a nationally recognized overnight
air courier, or (iii) by hand, in all cases to the parties respective addresses
as provided in the first paragraph of this Agreement. Any party hereto may
change such address by notice given at least fifteen (15) days in advance to the
other party in accordance with this Section.
 
14.          Binding Agreement.  This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective permitted successors,
heirs, legal representatives and assigns.
 
15.          Amendment.  This Agreement may be amended or modified only by a
written instrument executed by each of the parties hereto.
 
16.          No Waiver.  The failure of a party at any time or times to require
performance of any provisions hereof shall in no manner be deemed to affect that
party’s right at a later time to enforce the same.  No waiver by any party of
the breach of any term contained in this Agreement, whether by conduct or
otherwise, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such breach or of the breach of any other
term or provision of this Agreement. Nothing in this agreement shall derogate or
adversely affect Meerfeld’s rights as a stockholder of the Company on account of
shares of common stock held by him following the Closing, whether held prior to
the date hereof or subsequently purchased.
 
17.          References and Headings.  Reference to this Agreement herein shall
include any amendments or renewals hereof.  The headings in this Agreement are
solely for the convenience of the parties, and are not intended to and do not
limit, construe or modify any of the term and conditions hereof.
 
 
5

--------------------------------------------------------------------------------

 
 
18.          Unenforceability.  If any provision of this Agreement shall be held
to be invalid or unenforceable, such invalidity or unenforceability shall attach
only to such provision and only to the extent such provision shall be held to be
invalid or unenforceable and shall not in any way affect the validity or
enforceability of the other provisions hereof, all of which provisions are
hereby declared severable, and this Agreement shall be carried out as if such
invalid or unenforceable provision or portion thereof was not embodied herein.
 
19.          Counterparts.  This Agreement may be executed in counterparts, and
by facsimile, each of which shall be considered an original, and all of which
together shall constitute one and the same agreement.
 
20.          Further Assurances.  The parties hereto will execute and deliver
such further instruments and documents and do such further acts and things as
may be reasonably required to carry out the intent and purposes of this
Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.
 
INKSURE TECHNOLOGIES, INC.
                By:  /s/ Tal Gilat    /s/ Yaron Meerfeld  
Name: Tal Gilat
 
YARON MEERFELD
 
Title: President and Chief Executive Officer
 
 
 



 
7

--------------------------------------------------------------------------------

 
 
Schedules to Stock Purchase Agreement
 
 
8

--------------------------------------------------------------------------------

 
 
Schedule 3.2.1 – Share Transfer Deed
 
For value received, the undersigned, Yaron Meerfeld (Israeli ID Number
05614338-1), an Israeli citizen, residing at 3 Yehezkel St. Ramat Gan, 52245
Israel (the “Seller”) hereby sell, assign, convey, relinquish and transfer unto
Inksure Technologies Inc., a Delaware corporation, with its principal business
address at 589 Fifth Avenue, Suite 401, New York, New York 10017, USA (the
“Corporation”), eight hundred thousand (800,000) shares of common stock of the
Corporation, par value $.01 per share (the “Shares”), represented by Stock
Certificate No. 2215, which Stock Certificate is enclosed herewith, and do
hereby irrevocably constitutes, appoints and authorizes each and every
authorized officer of the Corporation with full power of attorney and
substitution with respect to the said Shares, to transfer, re-assign, convey and
cancel the said Shares on the books and records of the Corporation.
 
 /s/ Yaron Meerfeld                                                      Date:
August 23, 2011
 
Yaron Meerfeld
 
Authentication
 
The undersigned, Ohad Mamann, Adv. (Reg. No. 46271), hereby confirms that on
August 23, 2011, 2011, appeared before me Mr. Yaron Meerfeld, who is known to me
personally and who identified himself by Israeli ID (Number 05614338-1), and in
my presence signed the above share transfer deed.
 
/s/ Ohad Mamann, Adv                                              Date: August
23, 2011
 
Ohad Mamann, Adv.
 
 
9

--------------------------------------------------------------------------------

 
 
Schedule 3.2.7. – Payments Due from Company Upon Termination of Employment
Relationship
 
Payments in the total amount of NIS178,517.22, as provided in the attached Excel
sheet.
 
[exhibit_10-12.jpg]
Month
Total Cost
Gross Salary
Gemel
Severance
Other
Employer social security tax
31/8/2011
63,539.34
 
 
50,386.09
 
 
5,625.00
 
3,748.50
 
 
540.00
 
3,239.75
 
 
112,159.09
 
 
2,661.75
 
 
Employer social security tax
157.04
 
 
Managers insurance
 
 
10

--------------------------------------------------------------------------------

 
 
Schedule 12 – Required Disclosures
 
Form 8-K – To be filed by the Company, substantially in the form attached
hereto.
 
Schedule 13G/A to be filed by Meerfeld, substantially in the form attached
hereto.
 
11


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 